PER CURIAM:
Diane Collins appeals the magistrate judge’s order dismissing her complaint for lack of subject matter jurisdiction.* We have reviewed the record and find no re*279versible error. Accordingly, we affirm for the reasons stated by the magistrate judge. See Collins v. Cavalry Med. Transp., No. 1:07-cv-00157-PTS, 2007 WL 2265052 (M.D.N.C. Aug. 6, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of a magistrate judge under 28 U.S.C. § 636(c) (2000).